
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1


GRAPHIC [g864349.jpg]

Strictly Private & Confidential

January 9, 2006

Mr. Eryk Spytek
******
******


Dear Eryk,

RE:   Senior Vice President and General Counsel

I am pleased to confirm the offer of employment to you at SIRVA. The details of
the offer are as follows:

Position:    Senior Vice President and General Counsel reporting to me. This
position will be banded as a Senior VP 20.

Salary:    $245,000 per year, payable in bi-weekly installments. The salary is
quoted on an annual basis for convenience only and does not imply employment for
a specific term, nor alter the "at will" status of your employment.

Start Date:    February 13, 2006

Paid Time Off:    You will be entitled to 4 weeks of paid time off.

Annual Bonus:    You will be eligible to participate in SIRVA's Management
Incentive Program in 2006, which has an annual bonus potential of 75% of your
base salary, subject to the terms of the program.

Stock Options:    Subject to the approval of the Compensation Committee of the
Board, and applicable law, rules and regulations to which SIRVA is subject, you
will be granted an option to purchase 30,000 shares of SIRVA's common stock as
soon as reasonably practicable following the start of your employment with the
company.     The Option shall be issued in accordance with the SIRVA, Inc.
Omnibus Stock Incentive Plan (as amended from time to time, the "Plan"), which
will be evidenced by a stock option agreement entered into by yourself and
SIRVA. The Option will be subject to a four-year vesting period from the grant
date and will expire 7 years from the grant date.

Executive Benefits:       Company Car Allowance:   $ 12,000 annually Financial
Planning:     AYCO package Executive Physical:   $ 1,500 annually

--------------------------------------------------------------------------------



Severance:    In the event that your employment is terminated by SIRVA without
cause (as defined below), in addition to any amounts otherwise payable to you
through your last day of employment, SIRVA will pay to you, as severance, the
following additional amounts: (i) a pro rata portion of your bonus, based on the
bonus criteria SIRVA applies to bonus awards at that time, and (ii) continued
payments of your base salary and health benefits until the earlier of one year
after termination of your employment with SIRVA or until you obtain new
employment with a base salary equal to or greater than eighty percent (80%) of
the annual base salary payable to you under this letter agreement. Payment of
the severance described in this paragraph would be subject to your execution of
a general release and standard provisions affirming your obligations under your
Confidentiality, Proprietary Rights & Non-Solicitation Agreement
("Confidentiality Agreement").

The term "without cause" means a termination of your employment by SIRVA for
reasons other than (i) the continued failure to complete your assigned duties
and responsibilities in a professional and businesslike manner and in accordance
with SIRVA's Code of Business Conduct and related policies and fiduciary duties;
(ii) serious misconduct connected with work or that is reasonably expected to
result in material injury to SIRVA, Inc. or any of its affiliates,
(iii) conviction of, or entering a plea of nolo contendere to, a crime that
constitutes a felony; or (iv) the willful or material breach of any of your
obligations under the Confidentiality Agreement or under any other written
agreement or covenant with SIRVA.

Change of Control:    In the event your employment is terminated without cause,
as defined above, within two years following a "change of control", you shall be
entitled to receive a payment equal to one time your annual base salary. In
addition, you shall also receive a pro rata bonus for the year in which your
termination occurs based on the criteria SIRVA applies to bonus awards at that
time. "Change of Control" shall have the same meaning as set forth in the
SIRVA, Inc. Omnibus Stock Incentive Plan.

Benefits:    You will be entitled to participate in all health, welfare and
other benefits available to other associates of the company. Those benefits are
described in the enclosed Benefits at a Glance.

Additional Terms:

This offer is contingent upon:

a)Your not being subject to any contract that would be violated by your
employment with SIRVA.

b)Your successful completion of a drug/alcohol screening prior to your start
date.

c)Satisfactory pre-employment criminal background screening and employment
verification.

d)Signing our Confidentiality Agreement, a copy of which is enclosed, on or
before your first day of employment.

I have enclosed a copy of this offer letter for your records. Please execute the
original as indicated below and return it to me in the enclosed envelope.

On behalf of the Senior Leadership team, I would like to welcome you to SIRVA.
We are very excited about your joining our company and look forward to working
with you. If you have any questions, please do not hesitate to call me.

--------------------------------------------------------------------------------



Sincerely,

/s/ Brian P. Kelley

Brian Kelley
President & CEO, SIRVA

Enclosures: 1 copy offer letter, Benefits at a Glance 2006, Omnibus Stock
Incentive Plan summary, Confidentiality and Non-Solicitation Agreement

Accepted and Agreed to this 23rd day of January, 2006

/s/  ERYK J. SPYTEK      

--------------------------------------------------------------------------------

Eryk Spytek    

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1

